DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: “a continuously operated gas decomposition device” is the placeholder not modified by any structure.  According to Applicant’s disclosure on pg. 1 in the last two paragraphs, “An example of such a gas decomposition device is an Air Separation Unit (ASU) for air separation.” and “…air separation units are used which operate on the basis of so called cryogenic distillation or low-temperature distillation (“Linde method”), therefore as best understood by the Examiner, the gas decomposition device will be interpreted as an Air Separation Unit and its equivalence known in cryogenic distillation practices by those of ordinary skill in the art.
Claim 9: “a gas decomposition device” is the placeholder not modified by any structure.  According to Applicant’s disclosure, “An example of such a gas 
Claim 14: “a mixing device“, wherein “device” is the place holder coupled with the functional language “mixing” and not modified by structure.  Applicant’s disclosure fails to disclose what structure is to be interpreted as the mixing device.  Based on the Examiner’s best understanding of the Applicant’s disclosure, particularly pg. 10, the mixing device will be interpreted as a mixing chamber (8) of a jet compressor since this is where the excess target gas and another gas are mixed.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

Claim 14 recites the limitation “a mixing device” which invokes 35 U.S.C. 112(f) for combining the placeholder “device” with the functional language of “mixing” without disclosing the structure within the specification for the device to provide the function.  In view of the Applicant’s disclosure and as best understood by the Examiner, the limitation will be interpreted as any structure that provides the function of mixing, for the purposes of examination.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-8 are rejected for at least being dependent on claim 1 while claims 10-14 are rejected for at least being dependent on claim 9.

Claim 1 recites the limitation “using the target gas flow to supply a target load” which is indefinite for being unclear if the target gas flow is being supplied to the target load or if 

Claim 1 recites the limitation “using the target load to discontinuously decrease the target gas flow; accruing an excess target gas flow that is not decreased by the target load” which is indefinite for being unclear:

- how the “target load” can decrease the target gas flow as the Applicant has provided no structure within the disclosure to provide how or why the target gas flow decreases.
- what “discontinuously decrease” means. Relevantly, Applicant’s disclosure on page 2 states “a usually discontinuous demand, i.e. a demand of the load that varies over time”.  
- what is meant by “accruing an excess target gas flow that is not decreased by the target load”.
-if the excess target gas flow is excess of the same target gas flow or is an entirely separate gas flow (i.e. nitrogen).

In view of the Applicant’s disclosure and as best understood by the Examiner, the limitation will be interpreted as “varying the demand of the target load over time; decreasing the flow of the target gas to the target load when demand of the target load 

Claim 1 recites the limitation “supplying the compressed gas in a compressed gas line which it is fed to another load” in the last two lines which is indefinite for being unclear which compressed gas, the excess target gas or the another gas, Applicant is referencing and what “it” is referencing.  In view of the Applicant’s disclosure and as best understood by the Examiner, the limitation will be interpreted as “supplying the c gas in a compressed gas line which is fed to another load” for the purposes of examination.

Claim 4 recites the limitation “wherein the excess target gas flow is mixed with the other gas before, during or after its compression” which is indefinite for being unclear what “other gas’ Applicant is referencing since it is not antedated, and what “its” is referencing.  In view of the Applicant’s disclosure and as best understood by the Examiner, the limitation will be interpreted as “wherein the excess of the target gas flow is mixed with the another gas before, during, or after compressing the another gas” for the purposes of examination.

Claim 6 recites “the waste gas is stored there, and the waste gas is used to drive the compressor, if necessary” which is indefinite for being unclear where “there” is or if the limitation is even required due to the language “if necessary” since it is unclear what the metes and bounds of the word “necessary” are.  In view of the Applicant’s disclosure “In the event that a waste gas flow results from the decomposition process, it may be expedient to collect the waste gas in a pressure accumulator and, if necessary, use this to drive the compressor. In this way, the waste gas may be used as a buffer for the time when, due to a large demand by the target load, there is not sufficient excess target gas flow available for the operation of the compressor. In this embodiment, the resulting waste gas flow that is generally high pressured as well is thus passed into a pressure accumulator, the waste gas is stored there, and then used when needed to drive the compressor.”) and as best understood by the Examiner, the limitation will be interpreted as “the waste gas is stored within the pressure accumulator, and the waste gas is used to drive the compressor when there is not enough of the excess of the target gas flow used as the propellant gas to drive the compressor” for the purposes of examination.

Claim 7 recites the limitation “wherein the waste gas is mixed with the other gas” in line 2 which is indefinite for being unclear what “other gas” Applicant is referencing.  In view of the Applicant’s disclosure and as best understood by the Examiner, the limitation will be interpreted as “wherein the waste gas is mixed with the another gas” for the purposes of examination.

Claim 8 recites the limitation “wherein both the excess target gas and the waste gas are mixed in a certain mixing ratio with the other gas” in lines 2-3 which is indefinite for being unclear what “other gas” Applicant is referencing.  In view of the Applicant’s disclosure and as best understood by the Examiner, the limitation will be interpreted as 

Claim 9 recites the limitation “a gas decomposition device, which provides a (the compressed) target gas flow to a (the) target load that discontinuously decreases the target gas flow, so that an excess target gas flow is obtained in the gas decomposition device” in lines 1-5 which is indefinite for being unclear how the “target load” can decrease the target gas flow as the Applicant has provided no structure within the disclosure to provide how or why the target gas flow decreases; what “discontinuously decrease” means. Relevantly, Applicant’s disclosure on page 2 states “a usually discontinuous demand, i.e. a demand of the load that varies over time”.  
In view of the Applicant’s disclosure and as best understood by the Examiner, the limitation will be interpreted as “a gas decomposition device, which provides the target gas flow to the target load, wherein the target gas flow to the target gas load decreases as demand for the target load varies over time” for the purposes of examination.

Claim 11 recites the limitation “the gas decomposition process” in lines 3-4 which lacks antecedent basis, making it unclear what gas decomposition process Applicant is referring back to.  In view of the Applicant’s disclosure and as best understood by the Examiner, the limitation will be interpreted as “a gas decomposition process” for the purposes of examination.


 	-what the supply line is being “free” of or what “necessary” means for determining the metes and bounds of the claim.  
	-how the valve drives the compressor by means of the waste gas stored in the accumulator since valves control fluid flow and mechanically don’t drive compressors.  Furthermore, Applicant brings in “means” which is indefinite for being unclear if the limitation is to be interpreted under 35 U.S.C. 112(f) or not.  Since Applicant has not disclosed any structure related to what the means is, the Examiner is led to believe 112(f) is not intended to be invoked.
In view of the Applicant’s disclosure (pg. 7, “If the waste gas should also be usable for the compression of the other gas, this may be accomplished by additionally connecting the accumulator to the drive side of the compressor via a supply line and providing a valve which releases the supply line when needed in order to drive the compressor with the waste gas stored in the accumulator.”) and as best understood by the Examiner, the limitation will be interpreted as “and a valve is provided in the supply line to direct the waste gas stored in the accumulator to drive the compressor with the waste gas” for the purposes of examination.

Claim 13 recites the limitation “A system for supplying a target load with a compressed target gas flow and another load with another compressed gas comprising: a gas decomposition device, which provides a target gas flow to a target load” in lines 1-5 

Claim 14 recites the limitation “a mixing device” in line 2 which invokes 35 U.S.C. 112(f) however the disclosure fails to cite the structure to define making it unclear what the mixing device is to establish the metes and bounds of the claim.  In view of the Applicant’s disclosure and as best understood by the Examiner, the limitation will be interpreted as being anything which is capable of producing the function of mixing for the purposes of examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atherton (US 3,304,074), hereinafter known as Atherton.

Regarding claim 1, Atherton teaches a method (using Fig. 1) for utilizing a target gas flow (Oxygen from oxygen plant 8) consisting of compressed target gas (oxygen) provided from a continuously operated gas decomposition device (oxygen plant 8), comprising:
	supplying the target gas flow to a target load (blast furnace 2);
	varying a demand of the target load over time (when the blast furnace is turned on or off the demand is considered to be varied); 
decreasing the flow of the target gas to the target load when the demand of the target load decreases (when the blast furnace is off the target gas flow is not delivered to the target load); 
accruing an excess (oxygen within line 36) of the target gas flow when the demand of the target load decreases;
supplying the excess of the target gas flow as a propellant gas (gas to be propelled in to burner 32 for combustion) to a compressor (comprising turbine 6, shaft 20, burner 32 and compressor 34; the turbine combined with the shaft operates the compressor and is therefore considered part of the compressor);
	compressing another gas (“blast gas” in line 42); and
supplying the compressed another gas in a compressed gas line (line 44 upstream of burner 32 and downstream of fuel compressor 34) which is fed to another load (turbine 6).

Regarding claim 3, Atherton teaches the method according to claim 1, wherein the target gas is oxygen, which is obtained by the gas decomposition device separating ambient air.

Regarding claim 4, Atherton teaches the method according to claim 1, wherein the excess of the target gas flow (within line 36) is mixed (within burner 32) with the another gas (blast gas in compressor 34) after compressing the another gas.

Regarding claim 5, Atherton teaches the method according to claim 1, wherein a waste gas flow (“Nitrogen Byproducts” in line 30) results from the generation of the target gas in the gas decomposition device.

Regarding claim 9, Atherton teaches a system (Fig. 1) for supplying a target load (Fig. 1, 2) with a compressed target gas flow (oxygen from oxygen plant 8) and another load (burner 32) with another compressed gas (“Blast Gas” in line 38) comprising:
a gas decomposition device (Oxygen plant 8), which provides the target gas flow to the target load, wherein the target gas flow to the target gas load decreases as demand for the target load varies over time, so that an excess target gas flow (oxygen within line 36) flow is obtained in the gas decomposition device, and
a compressed gas operated compressor (comprising 6, 32 and 34) for compressing and feeding a compressed gas (gas leaving compressor 34) into a compressed gas line (line downstream of 34 and upstream of another load 32) leading 


    PNG
    media_image1.png
    715
    966
    media_image1.png
    Greyscale

Figure 1:annotated Fig. 1 of Atherton.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atherton (US 3,304,074) as applied to claim 9, in view of Zakon (US 3,950,957), hereinafter known as Zakon.

Regarding claim 11, Atherton teaches the system according to claim 9, and further teaches a waste gas arising during a gas decomposition process (fractionating air within 8) however does not teach an accumulator which is connected to the outlet of the gas decomposition device for the waste gas arising during a gas decomposition process.

Zakon similarly teaches a system (Fig. 2) including a gas decomposition device (fractionation column 671) that includes a waste gas (nitrogen leaving at 5) as well as an accumulator (45) which is connected to an outlet (at 5) of the gas decomposition device for the waste gas arising during a gas decomposition process (fractionating air within 671).  According to Zakon, the accumulators 45 use the nitrogen to cool the incoming air at compressor 14 before it is led to the gas decomposition device 671 (column 5, lines 15-26, “Referring to FIG. 1, the main air feed, after its purification from dust, moisture, carbon dioxide, and the like, (the apparatus for this purification is not shown in FIG. 1), is compressed in compressor 12, cooled in cooler 23, compressed further in compressor 34, is cooled by the separated nitrogen product in the heat accumulators 45”).

    PNG
    media_image2.png
    750
    978
    media_image2.png
    Greyscale

Figure 2: Fig. 2 of Zakon.

Therefore, in view of Zakon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the system of Atherton to include an accumulator as taught by Zakon downstream of incoming air compressor 4 (of Atherton) in order to provide the predictable result of putting the waste gas in thermal communication with the incoming compressed air to be fractionated during the gas decomposition process, thereby cooling the incoming air after it has been compressed to achieve optimal results for the gas decomposition process.

Allowable Subject Matter
Claims 2, 6, 7, 8, 10 and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763